Citation Nr: 1746500	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO. 10-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a right hand disability.

2. Entitlement to service connection for a left hand disability, to include osteoarthritis of the left fifth metacarpal phalangeal joint.

3. Entitlement to service connection for left ulnar nerve compression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1995.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying service connection for right and left hand and elbow disabilities. Jurisdiction currently resides at the RO in St. Louis, Missouri.

In September 2016, the Board remanded the Veteran's claims. The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is no current disability of the right hand.

2. The Veteran's left hand disability, to include osteoarthritis of the left fifth metacarpal phalangeal joint, did not have its onset in service nor was it manifested to a compensable degree within one year following service, and is not otherwise related to service.

3. The Veteran's left ulnar nerve compression is not related to service or caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
2. The criteria for service connection for a left hand disability, to include osteoarthritis of the left fifth metacarpal phalangeal joint, have not been met and arthritis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a left ulnar nerve compression have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C.A § 7104(d)(1); See Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in September 2016, the Board remanded the service-connection issues to the AOJ for additional development. The Veteran received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).


A. Right Hand

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim, as the evidence does not establish that the Veteran has a right hand disability. The reasons follow.

Initially, the Veteran had reported that he had a right hand disability due to service. See, e.g., Veteran's claim for VA benefits dated December 2009. 

The Veteran was provided a VA examination for his claimed right hand disability in August 2014. The Veteran reported to the VA examiner that he had "no problems whatsoever" with his hands. The examiner noted that the Veteran thought the hands were included because he has complaints of peripheral nerve conditions from the ulnar nerve at the elbow, which radiates into the ulnar aspect of his forearms toward the hand, but that he did not claim that there was any hand disability in and of itself. Based on the Veteran's report of having no symptoms, the VA examiner did not examine the Veteran's hands. 

On January 25, 2017, the Veteran underwent a VA examination. The examiner noted the ranges of motion for the Veteran's right hand were normal with no abnormal findings. In the Board's September 2016 remand, it asked for the examiner to address the Veteran's claim of having fractured his right middle finger. The examiner wrote that he did not find a residual disability from involving the right middle finger. X-rays of the right hand did not show arthritis.

In order for service connection to be granted, there must first be a disability present for which service connection can be granted. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists). 

A review of the record establishes that there is no competent evidence of a current diagnosis of a right hand disability during the appeal period. The Veteran's allegation of pain at some point during the appeal is not sufficient to establish a current disability, particularly when he told the 2014 examiner that he did not have a right hand problem and the January 2017 examiner was unable to find a disability involving the right hand. The Board notes that the examiner was aware of the allegation that the Veteran had broken a finger on the right hand and yet the examiner was not able to find a current disability. Accordingly, service connection for a right hand disability is denied.

B. Left Hand

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim, as the evidence does not establish a nexus between a left hand disability to include osteoarthritis of the left fifth metacarpal phalangeal joint, and service. The reasons follow.

The Veteran contends that he has left hand disability that is due to overuse in service from training, lifting weights and playing basketball. 

In a January 2017 VA examination report, the examiner diagnosed the Veteran with minimal osteoarthritis of the left fifth metacarpal phalangeal joint. Thus, there is competent evidence of a current disability.

The Veteran's service treatment records (STRs) document that he was a basketball player and incurred injuries as a result, including to the knees and ankles; however, no hand injury is noted. According to an STR from June 1994, no abnormalities with respect to the hands were reported. In the June 1994 report of medical history, completed by the Veteran, he reported that he had previously injured his fingers. The STR documented that the Veteran fractured the right third and left fifth fingers, although no date was provided as to when this occurred.

The Veteran was provided a VA examination for the left hand disability in August 2014. However, the Veteran reported to the VA examiner that he had "no problems whatsoever" with his hands, but then reported that his ulnar nerve condition caused radiation into his forearms and hands.

In the January 2017 VA examination report, the examiner wrote opined the minimal osteoarthritis of the left fifth metacarpal phalangeal joint was less likely than not incurred in or caused by military service. The rationale for the examiner's opinion was the left fifth finger fracture in 1991 involved the tip of the left fifth finger and that this was a different anatomical location than the left fifth metacarpal phalangeal joint. The examiner concluded that minimal osteoarthritis of the left fifth metacarpal phalangeal joint is more likely due to the aging process and activities of daily living over the years.

In May 2017, a VA medical opinion addendum was rendered. The examiner opined the minimal osteoarthritis of the left fifth metacarpal phalangeal joint was less likely than not medically related to service to include the Veteran's report of weightlifting, exercise, and basketball related activities during service. The examiner explained that heavy weight lifting started in the 1990-to-1995 time frames (the Veteran was discharged from service in May 1995), which would be five years and the 1995-to-2004 time frame, which would be nine years. Thus, the examiner opined that the majority of the time doing heavy weight lifting occurred after the Veteran finished military service. Also, the examiner opined the minimal osteoarthritis of the left fifth metacarpal phalangeal joint was less likely than not caused and/or aggravated by the now service-connected left elbow osteoarthritis. The rationale for the examiner's opinion was the left fifth metacarpal phalangeal joint is in a different anatomical location than the left elbow.

The Board finds that the preponderance of the evidence is against a nexus between the post service diagnosis of osteoarthritis of the left fifth metacarpal phalangeal joint and the Veteran's service, to include evidence that it manifested to a compensable degree within one year following service. There are no symptoms of arthritis or a diagnosis of arthritis within one year following service discharge.  The medical opinions in the file do not support the Veteran's claim of a nexus. The Board affords great probative weight to the January 2017 and May 2017 VA examiner's opinions, which were rendered following a thorough review of the claims file and are well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Significantly, there is no probative evidence of a nexus between the Veteran's current left hand disability and his active service, to include his in-service complaints discussed above. The record in this case does not support a relationship to service, other than the Veteran's own lay assertions. 

The Board has considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation. See Layno, 6 Vet. App. 465. However, a left hand disability, such as osteoarthritis, requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's left hand disability is not a simple question that can be determined based on mere personal observation by a lay person, and thus the Veteran's lay assertion is not competent to establish a nexus. Regardless, the Veteran's lay statements are outweighed by the January 2017 VA examination and the May 2017 VA medical opinion.

In sum, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left hand disability, to include osteoarthritis of the left fifth metacarpal phalangeal joint. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

C. Left Ulnar Nerve Compression

With regard to the issue of entitlement to service connection for left ulnar nerve compression, the Veteran underwent a VA neurological examination in August 2014 in order to determine the etiology of this disability. After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with bilateral ulnar nerve compression at the elbows. He thereafter reported that he could not provide an opinion regarding whether the ulnar nerve compression was a result of service.

In this regard, he noted that the Veteran's STRs were silent for any ulnar nerve condition, and that there was no documentation of the specific onset of the disability after the Veteran left service. While the examiner noted 2011 and 2012 records from Dr. R. documenting surgery on the Veteran's right and left elbow, respectively, the examiner indicated that these records "might be helpful" in evaluating the Veteran's disability as the Veteran would have had the onset of bilateral ulnar nerve symptoms prior to the 2011 surgery. Therefore, the examiner stated he could not provide a statement regarding the likelihood of a relationship of the Veteran's ulnar nerves to service. However, in an addendum report, dated October 2014, the examiner clarified that it is not likely that the Veteran's service caused or aggravated his ulnar nerve compression.

The Board remanded this claim in September 2016 because it determined that the August 2014 VA medical opinion was inadequate, as it appeared that the VA examiner did not review treatment records dated 2009 from Dr. R. that were of record prior to the VA examination. Notably, these treatment records document the Veteran's complaints of numbness and tingling in the ulnar nerves as well as diagnosis of bilateral cubital tunnel, right greater than left. Moreover, the VA examiner indicated that review of these records may be helpful in determining whether the Veteran's bilateral ulnar nerve compression of the elbows is related to service. Also, the examiner appeared to base his opinion on the absence of neurological symptoms until 2011. Thus, the Board sought an adequate opinion that was based on a review of these records.

In a January 2017 VA examination report, the examiner diagnosed the Veteran with mild incomplete paralysis of the ulnar nerve. The examiner opined the mild incomplete paralysis of the ulnar nerve was less likely than not medically related to service, to include the Veteran's report of weightlifting, exercise, and basketball related activities during service. The rationale for the examiner's opinion was that "after he started an upper extremity workout program in January 2007 he developed sharp, throbbing, aching bilateral elbow pain radiating down the extremities with intermittent numbness in the fifth fingers." The examiner noted that there was no report of any bilateral ulnar neuropathy in the service treatment records.

In May  2017, a VA medical opinion addendum was rendered from St. Louis VAMC. The examiner opined the left ulnar neuropathy was less likely than not caused and/or aggravated by the now service-connected left elbow osteoarthritis. The rationale for the examiner's opinion was on the operative report, dated February 8, 2012, the pre and post-operative diagnosis was left cubital tunnel, which would indicate that there was no change in the disability. The Board affords great probative weight to the January 2017 and May 2017 VA examiner's opinions, which were rendered following a thorough review of the claims file and are well supported by a reasoned rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Significantly, there is no probative evidence of a nexus between the Veteran's current left ulnar nerve compression disability and his active service, to include his in-service complaints discussed above. The record in this case does not support a relationship to service, other than the Veteran's own lay assertions. The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation. See Layno, 6 Vet. App. 465. However, a neurological disability, such as left ulnar nerve compression, requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The origin or cause of the Veteran's left ulnar nerve compression is not a simple question that can be determined based on mere personal observation by a lay person, and thus the Veteran's lay assertion is not competent to establish a nexus. Regardless, the Veteran's lay statements are outweighed by the January 2017 VA examination and the May 2017 VA medical opinion.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a left ulnar nerve compression disability as being related to service or as being related to a service-connected disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for right hand disability is denied.

Entitlement to service connection for left hand disability, to include osteoarthritis of the left fifth metacarpal phalangeal joint, is denied.

Entitlement to service connection for left ulnar nerve compression is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


